MINZNER, Justice (concurring in part and dissenting in part). {64} I respectfully dissent as to Sections 111(B)(1) and (2). I concur in the remainder of the opinion except Section 111(B)(4), which involves an issue I would not reach. I am not persuaded that the New Mexico Telecommunications Act (the Act), NMSA 1978, §§ 63-9A-1 to -20 (1985, as amended through 2004), expanded the PRC’s enforcement powers, and I would conclude that the challenged credit or refund “incentive” was not within the scope of the PRC’s statutory authority. {65} We have previously recognized that enforcement powers are distinct from regulatory powers. See U.S. West Commc’ns, Inc. v. State Corp. Comm’n, 1999-NMSC-016, ¶ 55, 127 N.M. 254, 980 P.2d 37 (“[T]he power to change rates is not necessarily the same as the power to enforce a rate change---[T]he iatter power is reserved for this Court when the company does not comply with the Commission’s order____”). We have been particularly hesitant to find remedial powers implied in statutory language. Callahan v. N.M. Fed’n of Teachers-TVI, 2006-NMSC-010, ¶ 25, 139 N.M. 201, 131 P.3d 51 (observing that the Labor Relations Board’s power to enforce provisions of statute through “appropriate administrative remedies” did not empower the board to award compensatory damages); Mountain States Tel. & Tel. v. State Corp. Comm’n, 90 N.M. 325, 341, 563 P.2d 588, 604 (1977) (“Retroactive remedies, which are in the nature of reparations rather than rate-making, are peculiarly judicial in character, and as such are beyond the authority of the Commission to grant.”). {66} I believe the credit or refund order is essentially remedial. The credit or refund will be imposed as a penalty in the event that Qwest fails to meet the investment requirements of its plan. Because the amount of the credit or refund is tied directly to the shortfall in Qwest’s investment, it appears to have been designed to compensate Qwest’s customers and the state. In my view, this is “in the nature of reparations” and is not within the statutory authority of the PRC. See Mountain States, 90 N.M. at 341, 563 P.2d at 604. {67} The majority interprets the Act’s open-ended “alternative form of regulation” as allowing the PRC a significant amount of flexibility not only in the requirements imposed on telecommunications utilities, but also in how those requirements are enforced. I am not persuaded that the PRC’s authorization is quite so broad. The statute did not explicitly alter the enforcement powers of the PRC. NMSA 1978, Section 63-7-23 (2000), states the maximum fines for several different types of violations by telecommunications companies while Section 63-9A-20 permits the PRC to seek an injunction from the district court to prevent violations of PRC orders. There is no indication that the PRC has any special power to enforce an alternative form of regulation beyond its statutory power to enforce any other form of regulation. {68} Both the wording and the placement of the “alternative form of regulation” language suggest that the Legislature intended to create an alternative only to rate-of-return regulation, not to the entire structure governing the scope and limits of the PRC’s authority. Section 63-9A-8.2(C) explicitly instructs the PRC to eliminate rate-of-return regulation for certain large carriers, and to implement an “alternative form of regulation.” No changes were made to the more general sections setting out the PRC’s enforcement powers and no additional language clarifies the scope of these powers in relation to alternative forms of regulation. {69} While it could be argued that an “alternative form of regulation” includes an alternative form of enforcement, this is not the only possible reading of Section 63-9A-8.2(C). The PRC’s powers, to set rates and direct the development of telecommunications service in New Mexico, were enforced through the statutory mechanisms identified above prior to the adoption of the alternative form of regulation. The PRC had the power to issue fines, alter the rate structure, issue new orders, and seek injunctions from the district courts. Any alternative regulation could be enforced by the same means. I am not persuaded that NMSA 1978, Section 8-8-4(B)(5) (1998), permitting the PRC to “enforce those orders by appropriate administrative action and court proceedings” expands the authority granted more explicitly in Chapter 63. See Callahan, 2006-NMSC-010, ¶ 25, 139 N.M. 201, 131 P.3d 51. The amendments to the Act appear to replace only a portion of the earlier statutory regime, and the Legislature left intact the enforcement sections. This can be viewed as some evidence that the Legislature intended the new “alternative form of regulation” to be enforced in the same manner as earlier rate setting regulations. {70} If the Legislature had intended to significantly expand the PRC’s enforcement powers, it seems reasonable to expect that some language in Chapter 63, Article 9A or elsewhere would make that explicit. Furthermore, the PRC cannot grant itself powers beyond those authorized by statute. The provisions of Section 63-9A-8.2(C) can and should be read consistently with the PRC’s statutory powers, not as an expansion of those powers. Qwest’s plan reserves for the PRC the right to modify its regulations in response to new developments, but the modifications or incentives are also limited by statute. Thus, the PRC’s incentives must fall within the scope of the agency’s authority to be proper. {71} I am concerned that the majority opinion and Section 63-9A-8.2(C) provide no guidance to the PRC regarding the scope of its powers. The statute provides very few parameters for the alternative form of regulation. Compare § 63-9A-8.2(C), with 220 Ill. Comp. Stat. 5/13-506.1 (2004). It appears that any measure — punitive, positive, or frivolous — that could increase the likelihood of Qwest’s compliance with its plan is permitted. I would not conclude that the Legislature granted the PRC such broad authority by implication. Because the majority opinion concludes that the PRC correctly determined that Qwest was unlikely to comply with the investment requirement of its plan, and I agree, I would hold only that the incentive adopted was not within the scope of the PRC’s authority, and remand to allow the PRC to select a proper incentive, or to seek enforcement of Qwest’s plan in a manner authorized by statute.